                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FORT SMITH DIVISION


DALE D. REEVES                                                              PLAINTIFF

v.                               Case No. 2:17-CV-2185

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration                                              DEFENDANT



                                      JUDGMENT

       Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that the decision of the Administrative Law Judge is AFFIRMED, and Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ADJUDGED this 7th day of December, 2018.




                                         /s/P. K. Holmes, III
                                         P. K. HOLMES, III
                                         CHIEF U.S. DISTRICT JUDGE
